DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of determining a temporal position of a received signal within a sample series, comprising: sampling a sensor at a sampling frequency to generate the sample series; applying a matched filter set of matched filters to the sample series to generate a matched filter correlation set of matched filter correlations, wherein impulse responses of respective matched filters correspond to a template signal at the sampling frequency of the sensor shifted by a sub-interval shift; evaluating the matched filter correlations to determine a received signal sub-interval shift; and determining the temporal position of the received signal within the sample series based on at least the received signal sub-interval shift. 
Independent claim 17 recites a sensor comprising: a signal detector to apply a matched filter set of matched filters to a sample series of the sensor at a sampling frequency, wherein respective matched filters correspond to a template signal at the sampling frequency shifted by a sub-interval shift, to identify a received signal sub-interval shift of a received signal within the sample series; and a temporal position determiner to determine a temporal position of the received signal within the sample series based on at least the received signal sub-interval shift of the received signal within the sample series. 
Independent claim 20 recites a time-of-flight device comprising: an emitter to emit a transmitted signal; a receiver to receive a reflection of the transmitted signal by sampling a sensor at a sampling frequency to generate a sample series comprising a received signal; a signal detector to apply a matched filter set of matched filters to the sample series, wherein impulse responses of respective matched filters correspond to a template signal sampled at the sampling frequency and shifted by a sub-interval shift, to identify a received signal sub-interval shift of the received signal within the sample series; and a time-of-flight determiner that determines a time-of-flight of the transmitted signal based on at least the received signal sub-interval shift of the received signal within the sample series.
The claimed limitations 
as recited in combination in independent claim 1, in particular 
sampling a sensor at a sampling frequency to generate the sample series
applying a matched filter set of matched filters to the sample series to generate a matched filter correlation set of matched filter correlations, wherein impulse responses of respective matched filters correspond to a template signal at the sampling frequency of the sensor shifted by a sub-interval shift 
and 
evaluating the matched filter correlations to determine a received signal sub-interval shift 
as recited in combination in independent claim 17, in particular 
a signal detector to apply a matched filter set of matched filters to a sample series of the sensor at a sampling frequency, wherein respective matched filters correspond to a template signal at the sampling frequency shifted by a sub-interval shift, to identify a received signal sub-interval shift of a received signal within the sample series 
and 
as recited in combination in independent claim 20, in particular 
a receiver to receive a reflection of the transmitted signal by sampling a sensor at a sampling frequency to generate a sample series comprising a received signal  
a signal detector to apply a matched filter set of matched filters to the sample series, wherein impulse responses of respective matched filters correspond to a template signal sampled at the sampling frequency and shifted by a sub-interval shift, to identify a received signal sub-interval shift of the received signal within the sample series 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Shu et al. (US 10,884,126), teaches a light ranging system that can include a laser device and an imaging device having photosensors. The laser device illuminates a scene with laser pulse radiation that reflects off of objects in the scene. The reflections can vary greatly depending on the reflecting surface shape and reflectivity. The signal measured by photosensors can be filtered with a number of matched filter designed according to profiles of different reflected signals. A best matched filter can be identified, and hence information about the reflecting surface and accurate ranging information can be obtained. The laser pulse radiation can be emitted in coded pulses by allowing weights to different detection intervals. Other enhancements include staggering laser pulses and changing an operational status of photodetectors of a pixel sensor, as well as efficient signal processing using a sensor chip that includes processing circuits and photosensors (Abstract, and utilizes interpolation filters to effect resolution of arrival times below histogram bin sizes (FIG. 18; col. 31, lines 11-15; col. 36, lines 11-29).
. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
sampling a sensor at a sampling frequency to generate the sample series
applying a matched filter set of matched filters to the sample series to generate a matched filter correlation set of matched filter correlations, wherein impulse responses of respective matched filters correspond to a template signal at the sampling frequency of the sensor shifted by a sub-interval shift 
and 
evaluating the matched filter correlations to determine a received signal sub-interval shift 
as recited in combination in independent claim 17, in particular 
a signal detector to apply a matched filter set of matched filters to a sample series of the sensor at a sampling frequency, wherein respective matched filters correspond to a template signal at the sampling frequency shifted by a sub-interval shift, to identify a received signal sub-interval shift of a received signal within the sample series 
and 
as recited in combination in independent claim 20, in particular 
a receiver to receive a reflection of the transmitted signal by sampling a sensor at a sampling frequency to generate a sample series comprising a received signal  
a signal detector to apply a matched filter set of matched filters to the sample series, wherein impulse responses of respective matched filters correspond to a template signal sampled at the sampling frequency and shifted by a sub-interval shift, to identify a received signal sub-interval shift of the received signal within the sample series. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/           Primary Examiner, Art Unit 3645